                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )     No. 1:17-cr-00208-TWP-MPB
                                                   )
JORDAN HEDRICK,                                    ) -01
                                                   )
                             Defendant.            )

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On August 16, 2019, the Magistrate Judge submitted his Report and Recommendation

regarding the United States Probation Office’s Petition for Warrant or Summons for Offender

Under Supervision (Dkt. 29). The parties waived the fourteen-day period to object to the Report

and Recommendation.        The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.

       IT IS SO ORDERED.

      Date:    8/19/2019
Distribution:

Jeffrey A. Baldwin
VOYLES VAIANA LUKEMEYER BALDWIN & WEBB
jbaldwin@voyleslegal.com

Peter A. Blackett
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
peter.blackett@usdoj.gov

Michael J. Donahoe
INDIANA FEDERAL COMMUNITY DEFENDERS
mike.donahoe@fd.org
